Citation Nr: 0509771	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  91-49 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota



THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from May 1961 to August 
1966, November 1966 to February 1975, and July 1986 to 
February 1989.

In a decision issued February 14, 1992, the Board of 
Veterans' Appeals (Board) denied entitlement to an evaluation 
in excess of 40 percent for the service-connected rheumatoid 
arthritis of multiple joints.  The appellant appealed the 
Board's denial of that issue to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court).  Thereafter, the Court vacated 
the Board's February 14, 1992, decision, and remanded the 
case to the Board for readjudication in accordance with the 
Court's decision.

In August 1994 and August 1997, the Board remanded the case 
to the respective Waco and Houston, Texas, Regional Offices 
for additional evidentiary development.  Subsequently, 
jurisdiction over the case was transferred to the St. Paul, 
Minnesota, Regional Office (RO).  In August 2001, the Board 
remanded the case to the RO for additional evidentiary 
development.  

In May 2004, the Board referred the case for an independent 
medical expert (IME) opinion regarding said appellate issue.  
An IME opinion was rendered in July 2004.  Although the IME 
opinion was provided appellant's attorney, he has not 
subsequently responded with additional written argument or 
evidence.

To the extent appellant's attorney's written statements may 
be construed as raising an additional claim, inasmuch as it 
has not been developed for appellate review, it is referred 
to the RO for any appropriate action.  Kellar v. Brown, 6 
Vet. App. 157 (1994).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify appellant 
and his attorney if further action is required on his part.


REMAND

In its August 2001 remand, the Board stated that although 
appellant failed to report for VA examinations in April and 
July 1995, May and June 1997, March and November 1998, August 
and November 1999, and March, June, September 2000, the 
evidentiary record did not clearly document that appellant 
was properly scheduled for, or notified of, the requested 
examinations.

Pursuant to said August 2001 remand, appellant attended a VA 
orthopedic examination conducted in August 2002.  However, 
that examination report did not include laboratory/diagnostic 
studies or adequate medical opinion as to whether rheumatoid 
arthritis was in fact manifested as either an active disease 
process or chronic residuals.  

In order to attempt to expedite the case, in May 2004, the 
Board referred the case for an IME opinion regarding the 
rheumatoid arthritis disability rating issue.  Although an 
IME opinion was rendered in July 2004, the physician stated 
that a "major limitation of my task is the obvious inability 
of examining the patient and viewing the x-rays myself."  
Additionally, the physician stated that in order to render a 
more definite opinion, he would need to review recent x-rays 
of the hands and knees; and he suggested that a newer test 
for rheumatoid factor, an anticyclic citrulline peptide (ACC-
P) test, might prove beneficial.  Based on the concerns 
expressed in said IME opinion, additional VA medical 
examination and opinion still appears necessary to adequately 
determine the question whether rheumatoid arthritis is 
manifested as either an active disease process or chronic 
residuals.  

With respect to another procedural matter, in a recent 
decision, Padgett v. Principi, 18 Vet. App. 188 (2004), the 
Court determined that 38 U.S.C.A. § 7109 was not excepted 
from the statutory provisions in 38 U.S.C.A. § 7104(a) that 
prohibit the Board from considering additional evidence that 
has not been considered by the agency of original 
jurisdiction, absent a waiver of originating agency 
jurisdiction.  Pursuant to the holding in that case then in 
effect, in September 2004, the Board provided appellant's 
attorney with a copy of said IME opinion and a letter, 
informing him that appellant had the right to have the RO 
initially consider said IME opinion and any other additional 
evidence of record, but that this would require a Board 
remand, unless he provided a written waiver of originating 
agency jurisdiction.  Appellant's attorney has not 
subsequently responded and a written waiver was not provided.  
Additionally, in February 2005, the Board received numerous 
Social Security Administration clinical records and other 
documents apparently from the RO, without any indication that 
a Supplemental Statement of the Case addressing this evidence 
has been issued to the extent such records are not 
duplicative of previously considered evidence.  Thus, a Board 
remand is also required due to these procedural due process 
concerns.

In July 2004, appellant's attorney submitted a June 2004 
written statement from a private physician, "R. R. M.", 
M.D., reporting, in part, that he had treated appellant for 
rheumatoid arthritis during the past 35 to 40 years.  
However, actual treatment records from that physician have 
not been sought or associated with the claims folders, 
assuming such records in fact exist.  Such records might 
prove beneficial in deciding the claim at issue.  

Additionally, appellant is informed that with respect to his 
claim, in the event, without good cause, he fails to report 
for a scheduled VA examination after being notified to 
attend, then the provisions of 38 C.F.R. § 3.655 (which were 
set out in the Board's August 2001 remand) are applicable.  

Accordingly, the case is again REMANDED for the following:

1.  The RO should request appellant 
to provide any relevant treatment 
records pertaining to rheumatoid 
arthritis, not presently associated 
with the claims folders, in his 
possession, as well as the complete 
names and addresses of any 
physicians or medical facilities 
which have provided such treatment.  
All available, actual clinical 
records (as distinguished from 
physicians' statements based upon 
recollections of previous 
treatment), to the extent such 
records are not presently associated 
with the claims folders, should be 
obtained from the specified health 
care providers, including, but not 
limited to, "R. R. M.", M.D.  The 
appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folders.

2.  The RO should arrange 
appropriate examination(s), such as 
by a rheumatologist and/or an 
orthopedist, to determine the 
current nature and severity of 
appellant's service-connected 
rheumatoid arthritis.  The 
appellant's attorney should also be 
notified of the examination(s) time 
and place.  All indicated tests and 
studies should be performed, to 
include, as feasible and indicated, 
those tests suggested by the IME.  
The rheumatologist, orthopedist, 
and/or radiologist (in the event x-
ray studies of any joints are 
performed) should opine whether 
joint pathology is due to rheumatoid 
arthritis versus other causes such 
as degenerative arthritis, etc.  All 
pertinent manifestations of the 
service-connected disorder should be 
specifically set out and 
dissociated, as possible, from non-
service connected pathology.  If 
these matters are not reasonably 
medically determinable without 
resort to mere conjecture, this 
should be commented upon in the 
report(s).

The examiner(s) should state whether 
rheumatoid arthritis as an active 
process is currently present. In the 
event rheumatoid arthritis as an 
active process is present, any 
constitutional manifestations should 
be described (i.e., weight loss, 
anemia, etc.).  In the event there 
are constitutional manifestations, 
the examiner(s) should state whether 
they are productive of severe 
impairment of health or severely 
incapacitating exacerbations 
occurring 4 or more times a year or 
a lesser number over prolonged 
periods.  The examiner(s) should 
describe ranges of motion of each 
joint affected by rheumatoid 
arthritis expressed in degrees; 
whether the joint involved results 
in painful motion or other 
functional loss, and if so, the 
degree thereof; whether any joint 
limitation of motion is voluntary in 
nature; and the effect the 
rheumatoid arthritis disability has 
upon appellant's daily activities.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The degree of functional 
impairment or interference with 
daily activities, if any, by the 
service-connected rheumatoid 
arthritis disability should be 
described in detail.

The examiner(s) should review the 
entire claims folders, adequately 
summarize the relevant history and 
clinical findings, and explain the 
medical conclusions rendered.

3.  It the appellant fails to report 
for the scheduled examination(s), 
the RO should associate with the 
claims folders a copy of the letter 
sent to the appellant and his 
attorney scheduling the 
examination(s).  If copies of the 
letter are unavailable, a medical 
records specialist at the Medical 
Center should certify the address to 
which the letters were sent and the 
date that they were sent; and it 
should also be certified that the 
letters were not returned as 
undeliverable.

4.  The RO should consider the 
additional evidence, as appropriate, 
and determine whether the claim may 
now be granted, with consideration 
of applicable court precedents and 
statutory and regulatory provisions, 
including DeLuca and 38 C.F.R. 
§§ 4.10, 4.40, 4.45 (2004).  If 
rheumatoid arthritis is manifested, 
it should be rated as an active 
process or rated on the basis of 
limitation of motion of each joint 
that may be affected, whichever is 
most beneficial to the appellant 
(e.g., for rating chronic residuals 
of rheumatoid arthritis such as 
limitation of motion of a joint, the 
specific diagnostic code or codes 
applicable to that affected joint 
should be set forth in a 
supplemental statement of the case).  
Additionally, the RO should consider 
the applicability of 38 C.F.R. 
§ 3.321(b) (2004), pertaining to 
extraschedular evaluation.

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




